MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 130 
Docket:	   Ken-18-64	
Argued:	   September	12,	2018	
Decided:	  September	25,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                     DAVID	TRASK	
                                           	
                                          v.	
                                           	
                             FRATERNAL	ORDER	OF	POLICE	et	al.	
	
	
SAUFLEY,	CJ.	
	
	    [¶1]	 	 As	 a	 result	 of	 a	 serious	 budget	 shortfall,	 the	 Town	 of	 Madison	

eliminated	its	police	department	and	entered	into	a	contract	with	the	Somerset	

County	Sheriff’s	Office	for	the	provision	of	law	enforcement	services.1		David	

Trask,	 a	 member	 of	 Madison’s	 former	 police	 department,	 	 appeals	 from	 a	

judgment	 of	 the	 Superior	 Court	 (Kennebec	 County,	 Stokes,	 J.)	 affirming	 a	

decision	of	the	Maine	Labor	Relations	Board2	in	favor	of	the	Fraternal	Order	of	


   1		The	assessed	value	of	the	Madison	Paper	Industries	mill—previously	the	largest	taxpayer	in	the	

Town—dropped	from	$230	million	to	$80	million,	causing	a	substantial	decrease	in	tax	revenue	for	
the	town.			
    2		Citing	to	State	v.	Maine	Labor	Relations	Board,	413 A.2d 510,	513	(Me.	1980),	and	Bangor	Water	

District	 v.	 Maine	 Labor	 Relations	 Board,	 427 A.2d 973,	 974	 n.1	 (Me.	 1981),	 the	 court	 granted	 the	
Board’s	unopposed	motion	to	participate	as	a	party,	though	it	did	not	conclude	that	the	Board	was	a	
necessary	 or	 indispensable	 party.	 	 Because	 neither	 Trask	 nor	 the	 Union	 challenged	 the	 order	
authorizing	 the	 Board’s	 participation,	 we	 do	 not	 review	 the	 court’s	 determination	 of	 the	 Board’s	
party	status.		See	Estate	of	Hoch	v.	Stifel,	2011 ME 24,	¶	38,	16 A.3d 137.		As	we	indicated	in	the	primary	
case	cited	by	the	court,	however,	we	do	not	intend	that	the	Board	“should	routinely	elect	to	take	an	
2	

Police	(the	Union)	on	Trask’s	prohibited	practice	complaint	alleging	a	breach	of	

the	duty	of	fair	representation	by	the	Union	in	its	negotiations	with	the	Town.		

We	affirm	the	judgment.			

        [¶2]		A	union’s	duty	of	fair	representation	is	not	specifically	described	in	

the	applicable	statutes,	nor	does	a	breach	of	that	duty	sound	in	negligence.		See	

26	M.R.S.	§§	964(2)(A),	968(5)(C)	(2017);	Brown	v.	Me.	State	Emps.	Ass’n,	1997
ME 24,	¶	7,	690 A.2d 956.		Rather,	the	duty	originated	in	the	1940s	in	federal	

jurisprudence	through	“a	series	of	cases	involving	alleged	racial	discrimination	

by	unions	certified	as	exclusive	bargaining	representatives	under	the	Railway	

Labor	Act	and	was	soon	extended	to	unions	certified	under	the	[National	Labor	

Relations	Act].”		Vaca	v.	Sipes,	386 U.S. 171,	177	(1967)	(citations	omitted).		The	

Supreme	Court	has	explained	a	union’s	responsibility	as	follows:	“the	exclusive	

agent’s	 statutory	 authority	 to	 represent	 all	 members	 of	 a	 designated	 unit	

includes	 a	 statutory	 obligation	 to	 serve	 the	 interests	 of	 all	 members	 without	

hostility	or	discrimination	toward	any,	to	exercise	its	discretion	with	complete	

good	faith	and	honesty,	and	to	avoid	arbitrary	conduct.”		Air	Line	Pilots	Ass’n,	




active	part	in	every	review	proceeding”	but	instead	encourage	its	involvement	when	“the	presence	
of	 the	 Board	 insures	 that	 the	 broad	 public	 interest,	 which	 may	 differ	 from	 the	 interests	 of	 the	
particular	public	employer,	will	be	adequately	represented.”		State	v.	Me.	Labor	Relations	Bd., 413
A.2d	at	513.	
                                                                                         3	

Int’l	 v.	 O’Neill,	 499 U.S. 65,	 76	 (1991)	 (quotation	 marks	 omitted);	 see	 Brown,	

1997 ME 24,	¶	7,	690 A.2d 956.	

      [¶3]		Here,	Trask	does	not	argue	that	the	Union	failed	to	act	in	good	faith	

or	that	it	acted	discriminatorily	toward	him.		He	contends	only	that	the	Union	

acted	arbitrarily	in	handling	collective	bargaining	over	the	impact	of	the	Town	

of	Madison’s	elimination	of	its	police	department.			

      [¶4]	 	 Trask	 had	 the	 burden	 of	 proving	 the	 prohibited	 practice	 by	 a	

preponderance	of	the	evidence.		See	26	M.R.S.	§	968(5)(C).		To	meet	his	burden	

and	demonstrate	that	the	Union’s	conduct	was	arbitrary,	Trask	had	to	 prove	

that,	“in	light	of	the	factual	and	legal	landscape	at	the	time	of	the	union’s	actions,	

the	union’s	behavior	[wa]s	so	far	outside	a	wide	range	of	reasonableness	.	.	.	as	

to	be	irrational.”		Langley	v.	Me.	State	Emps.	Ass’n,	SEIU	Local	1989,	2002 ME 32,	

¶	9,	791 A.2d 100 (quotation	marks	omitted).	

      [¶5]		The	Board	determined	that	Trask	failed	to	meet	his	burden	of	proof,	

and	we	will	affirm	its	decision	unless	the	record	“compels	a	contrary	conclusion	

to	the	exclusion	of	any	other	inference.”		Kelley	v.	Me.	Pub.	Emps.	Ret.	Sys.,	2009
ME 27,	¶	16,	967 A.2d 676 (quotation	marks	omitted).			

      [¶6]	 	 The	 facts	 found	 by	 the	 Board	 were	 supported	 by	 substantial	

evidence	in	the	administrative	record.		See		City	of	Bangor	v.	Me.	Labor	Relations	
4	

Bd.,	 658 A.2d 669,	 671	 (Me.	 1995).	 	 In	 the	 context	 of	 the	 severe	 municipal	

budget	 crisis	 experienced	 by	 the	 Town	 of	 Madison,	 both	 the	 Town	 and	 the	

Union	 were	 making	 decisions	 and	 negotiating	 in	 uncharted	 territory.	 	 The	

record	before	us	does	not	compel	a	determination	that	the	actions	of	the	Union	

and	its	representatives	were	so	outside	a	wide	range	of	reasonableness	as	to	be	

irrational.		See	Kelley,	2009 ME 27,	¶	16,	967 A.2d 676;	Langley,	2002 ME 32,	

¶	9,	791 A.2d 100.	

	        The	entry	is:	

                            Judgment	affirmed.	

	        	        	         	    	     	

Robert	E.	Sandy,	Jr.,	Esq.	(orally),	Sherman	&	Sandy,	Waterville,	for	appellant	
David	Trask	
	
Lisa	 Copenhaver,	 Esq.	 (orally),	 Maine	 Labor	 Relations	 Board,	 Augusta,	 for	
appellee	Maine	Labor	Relations	Board	
	
Benjamin	 K.	 Grant,	 Esq.	 (orally),	 McTeague	 Higbee,	 Topsham,	 for	 appellee	
Fraternal	Order	of	Police	
	
	
Kennebec	County	Superior	Court	docket	number	AP-2017-29	
FOR	CLERK	REFERENCE	ONLY